UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-14257 Alpha Innotech Corp. (Exact name of Registrant as specified in its charter) Delaware 58-1729436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2401 Merced St., San Leandro, CA94577 (510) 483-9620 (Address of principal executive offices) (Issuer’s telephone number ) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Nox As of August 10, 2007, there were 10,462,576 shares of the issuer’s Common Stock, $.01 par value per share, outstanding. Transitional Small Business Disclosure Format: Yes¨Nox Alpha Innotech Corp. Quarter Ended June 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION 2 Item1. Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item2. Management’s Discussion and Analysis or Plan of Operation 12 Item3. Controls and Procedures 16 PART II. OTHER INFORMATION 16 Item4. Submission of Matters to a Voter of Security Holders 16 Item6. Exhibits 16 FORWARD LOOKING STATEMENTS Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-QSB may contain forward-looking statements within the meaning of Section27A of the Securities Act and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to the Company’s plans for sales growth, expectations of gross margin, expenses, new product introduction, and the Company’s liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” contained in the annual report on Form 10-KSB filed with the Securities and Exchange Commission on April 2, 2007, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 1 PARTI.FINANCIAL INFORMATION Item1. Financial Statements ALPHA INNOTECH CORP. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, 2007 2006 Assets Current assets Cash and cash equivalents $ 399,256 $ 445,656 Accounts receivable, net 2,080,530 2,189,411 Inventory, net 791,313 633,550 Prepaid expenses and other current assets 110,190 189,524 Total current assets 3,381,289 3,458,141 Property and equipment, net 966,164 1,048,906 Other assets 91,307 91,307 Total assets $ 4,438,760 $ 4,598,354 Liabilities and Shareholders' Deficit Current Liabilities: Accounts payable $ 1,762,114 $ 1,608,286 Accrued liabilities 1,123,046 975,666 Current portion of debt 1,500,803 1,593,675 Deferred revenue 911,663 895,875 Other liabilities 205,576 210,474 Total current liabilities 5,503,202 5,283,976 Debt, net of current portion 298,503 489,068 Commitments and contingencies - - Total liabilities 5,801,705 5,773,044 Shareholders' deficit: Common stock, $0.01 par value per share: 50,000,000 shares authorized, 10,421,393 and 9,891,393 shares issued and outstanding 104,214 98,914 Additional paid in capital 17,252,632 17,108,125 Accumulated deficit (18,711,723 ) (18,373,661 ) Treasury stock (8,068 ) (8,068 ) Total shareholders' deficit (1,362,945 ) (1,174,690 ) Total liabilities and shareholders' deficit $ 4,438,760 $ 4,598,354 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ALPHA INNOTECH CORP. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenues $ 3,611,820 $ 3,192,617 $ 7,158,756 $ 6,151,411 Cost of goods sold 1,619,770 1,508,802 3,195,087 3,016,712 Gross profit 1,992,050 1,683,815 3,963,669 3,134,699 Operating costs and expenses: Sales and marketing 1,162,826 1,158,046 2,217,395 2,140,577 Research and development 343,996 410,245 647,490 737,473 General and administrative 753,297 606,946 1,285,295 1,111,038 Total operating costs and expenses 2,260,119 2,175,237 4,150,180 3,989,088 Loss from operations (268,069 ) (491,422 ) (186,511 ) (854,389 ) Other income (expense): Interest expense (66,693 ) (73,620 ) (149,145 ) (158,095 ) Other income (expense), net (2,635 ) (10,748 ) (2,406 ) 20,998 Total other income (expense) (69,328 ) (84,368 ) (151,551 ) (137,097 ) Net loss $ (337,397 ) $ (575,790 ) $ (338,062 ) $ (991,486 ) Net loss per share - basic and diluted $ (0.03 ) $ (0.06 ) $ (0.03 ) $ (0.10 ) Weighted average shares outstanding - basic and diluted 10,421,393 9,804,847 10,289,625 9,765,546 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ALPHA INNOTECH CORP. Condensed Consolidated Statements of Cash Flows(Unaudited) Six Months Ended June 30, 2007 2006 Cash flow from operating activities: Net loss $ (338,062 ) $ (991,486 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 275,345 279,683 Allowance for sales returns and doubtful accounts (6,013 ) (3,727 ) Provision for demo equipment (8,175 ) (1,000 ) Provision for inventory 15,482 - Stock based compensation 149,807 48,447 Acretion of debt discount to interest expense 9,435 Change in operating assets and liabilities: Accounts receivables 114,894 867,641 Inventory (173,245 ) 246,977 Prepaid expenses and other current assets 79,334 112,734 Other assets - (36,647 ) Accounts payable 153,828 80,397 Accrued liabilities 147,380 (38,529 ) Deferred revenue 15,788 (4,941 ) Other liabilities (4,898 ) (37,986 ) Net cash provided by operating activities 430,900 521,563 Cash flows from investing activities: Purchase of property and equipment (184,428 ) (289,477 ) Net cash used in investing activities (184,428 ) (289,477 ) Cash flows from financing activities: Proceeds from borrowing of debt obligations 7,128 - Repayment of debt obligations (300,000 ) (411,652 ) Proceeds from exercise of warrants - 8,068 Repurchase of common stock - (8,068 ) Net cash used in financing activities (292,872 ) (411,652 ) Net decrease in cash and cash equivalents (46,400 ) (179,566 ) Cash and cash equivalents at the beginning of the period 445,656 545,665 Cash and cash equivalents at the end of the period $ 399,256 $ 366,099 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 ALPHA INNOTECH CORP. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Organization and Summary of Significant Accounting Policies Nature of Operations - Alpha Innotech Corporation was incorporated and began operations in June 1992, in the state of California, with facilities in San Leandro, California. Xtrana, Inc. was incorporated in October 1987 in the state of Delaware. On October 3, 2005, Alpha Innotech Corporation was acquired by Xtrana, Inc. In the transactions, Alpha Innotech Corporation merged with a subsidiary of Xtrana, Inc. and became a wholly-owned subsidiary of Xtrana, Inc. Xtrana, Inc. changed its corporate name to Alpha Innotech Corp. and obtained a new trading symbol APNO.OB. Alpha Innotech Corp. and subsidiary (the “Company”) develop and market both macro imaging and micro imaging systems. The macro imaging systems are used for image documentation, quantitative analysis, and image archiving. These systems are used with electrophoresis samples (gel, blots, autoradiographs, etc), microscopy applications, and general imaging from insects to culture plates. The micro imaging systems address the micro array, multi-plex array and cell based markets. Researchers use the microimaging products to analyze slides or multi well microplates printed with genomic, proteomics or cellular samples and in some cases, fixed cell cultures. Basis of Presentation - The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules and regulations. Thesecondensed consolidated financial statements should be read in conjunction with our audited financials statements and footnotes related thereto for the year ended December31, 2006 included in our annual report on Form 10-KSB filed with the Securities and Exchange Commission on April 2, 2007 (“Annual Report”). The unaudited condensed consolidated financial statements include, in our opinion, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly our financial position as of June 30, 2007, and the results of our operations and cash flows for the six months ended June 30, 2007 and June 30, 2006. The results of operations for such interim periods are not necessarily indicative of the results to be achieved for the full year. Management’s Plan - Through June 30, 2007, the Company has incurred substantial losses. For the six month period ended June 30, 2007, the Company had a loss from operations in the amount of $186,511and a net loss of $338,062. The Company has a working capital deficiency and a stockholder’s deficit as of June 30, 2007. However, the Company has had a positive cash flow from operations for the past five quarters.For the six month period ended June 30, 2007, the Company had a positive cash flow from operations in the amount of $430,900. As a result, management believes the Company has sufficient cash to fund its operating, investing, and financing activities in the near term. Management plans to continue to manage expenses and operate using the existing line of credit. Going Concern - The accompanying condensed consolidated financial statements have been prepared on a going concern basis that contemplates the realization of assets and discharge of liabilities in the normal course of business. The Company has incurred recurring losses from operations and was unable to generate positive cash flow fromoperations from 1999 through 2005. These conditions raise substantial doubts about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Comprehensive Loss - For all periods presented, there were no differences between net loss and comprehensive loss. Loss Per Share - Basic net loss per share to common stockholders is calculated based on the weighted-average number of shares of common stock outstanding during the period, excluding those shares that are subject to repurchase by or forfeiture to the Company.Diluted net loss per share attributable to common stockholders would give effect to the dilutive effect of common stock issuable upon the exercise or conversion of stock options andwarrants. Dilutive securities have been excluded from the diluted net loss per share computations as they have an antidilutive effect due to the Company’s net loss. 5 The following outstanding stock options andwarrants were excluded from the computation of diluted net loss per share attributable to holders of common stock as they had antidilutive effects as of June 30, 2007 and 2006. Three Months Ended June30, Six Months Ended June30, 2007 2006 2007 2006 Shares issuable upon exercise of stock options 209,140 — 209,140 — Shares issuable upon exercise of warrants 432,391 333,958 432,391 333,958 Denominator for basis and diluted calculations 641,531 333,958 641,531 333,958 Accounting for Uncertainty in Income Taxes - In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109,” which clarifies the accounting for uncertainty in tax positions. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. In addition, FIN 48 provides guidance on de-recognition, classification, interest and penalties, and accounting in interim periods and requires expanded disclosure with respect to the uncertainty in income taxes. FIN 48 requires that we recognize in our financial statements the impact of a tax position if that position is more likely than not to be sustained on audit, based on the technical merits of the position. The Company adopted the provisions of FIN 48 as of January 1, 2007, with the cumulative effect of the change in accounting principle to have been recorded as an adjustment to opening retained earnings if there had been any (there were none). At the adoption date and as ofJune 30, 2007, the Company did not have any unrecognized tax benefits and no adjustments to liabilities or operation were required. Recent Accounting Pronouncements- In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for whichthe fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of SFAS 159 on its financial position and results of operations. 2.Balance Sheet Components Accounts receivable, netconsisted of the following at June 30, 2007 and December 31, 2006: 2007 2006 Accounts receivable $ 2,225,128 $ 2,340,022 Less allowance for sales returns (139,598 ) (143,453 ) Less allowance for doubtful accounts (5,000 ) (7,158 ) Accounts receivable, net $ 2,080,530 $ 2,189,411 Inventory, netconsisted of the following at June 30, 2007 and December 31, 2006: 2007 2006 Raw materials $ 754,577 $ 571,693 Inventory in transit 94,052 103,691 Less allowance for excess and obsolete inventory (57,316 ) (41,834 ) Inventory, net $ 791,313 $ 633,550 6 Property and equipment, netconsisted of the following at June 30, 2007 and December 31, 2006: 2007 2006 Machinery and equipment $ 406,817 $ 404,687 Furniture and fixtures 208,201 208,201 Leasehold improvements 1,507,500 1,507,500 Loaner and demonstration units 954,241 812,188 Computers 331,430 309,072 Software 97,695 90,517 Total property and equipment 3,505,884 3,332,165 Less accumulated depreciation and amortization (2,539,720 ) (2,283,259 ) Property and equipment, net $ 966,164 $ 1,048,906 In 2002, the Company entered into a capital lease agreement for production equipment. As of June 30, 2007, property and equipment includes $4,756 of equipment under capital lease and accumulated amortization of assets under capital lease was $4,756. Accrued liabilities consisted of the following at June 30, 2007 and December 31, 2006: 2007 2006 Payroll and related costs $ 403,542 $ 412,877 Warranty 135,485 135,773 Audit and tax accrual 44,250 56,500 Finder’s fee 175,000 175,000 Consultant and board member fees 68,333 68,930 Founder's bonus 176,000 - Other 120,436 126,586 Total accrued liabilities $ 1,123,046 $ 975,666 7 3.Share-Based Employee Compensation Effective January 1, 2006, the Company adopted the fair value recognition provisions of Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payments” (“SFAS 123R”) using the modified prospective transition method. Under the modified prospective transition method, prior periods are not restated for the effect of SFAS 123R. Starting with the first quarter of 2006, compensation cost includes all share-based payments granted prior to, but not vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS 123R. The company recognizes the fair value of its stock option awards as compensation expense over the requisite service period of each award, generally four years. Compensation expense related to stock options granted prior to January 1, 2006 and on or after January 1, 2006 is recognized on a straight-line basis. The following table presents share-based compensation expense included in the Condensed Consolidated Statements of Operations: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Cost of goods sold $ 2,688 $ 2,117 $ 5,101 $ 2,117 Sales and marketing 28,447 8,649 41,442 8,649 Research and development 13,242 5,601 19,884 5,601 General and administrative 50,708 16,694 83,380 32,080 Total share-based compensation $ 95,085 $ 33,061 $ 149,807 $ 48,447 As of June 30, 2007, $681,381 of total unrecognized share-based compensation expense related to non-vested awards is expected to be recognized over the respective vesting terms of each award through February, 2011. The weighted average term of the unrecognized stock-based compensation is 2.76 years. In thesix months ended June 30, 2007, no share-based compensation expense was capitalized and there were no recognized tax benefits associated with the share-based compensation expense. The share-based compensation expense did not significantly impact basic and diluted net loss per share in the six months ended June 30, 2007. The following table summarizes the Company’s unvested stock option activity for the six months ended June 30, 2007: Number of Shares Weighted Average Grant Date Fair Value Unvested stock options outstanding at January 1, 2007 389,566 $ 1.42 Granted 485,500 0.94 Vested (97,224 ) 0.78 Forfeited (38,875 ) 1.01 Expired (11,595 ) 6.47 Unvested stock options outstanding at June 30, 2007 727,372 $ 1.12 8 The fair value of unvested shares is $817,864 for the six months ended June 30, 2007. The Company estimates the fair value of stock options using the Black-Scholes Option Pricing Model. Key input assumptions used to estimate the fair value of stock options include the exercise price of the award, expected option term, expected volatility of the stock over the option’s expected term, risk-free interest rate over the option’s expected term, and the expected annual dividend yield. The Company believes that the valuation technique and approach utilized to develop the underlying assumptions are appropriate in calculating the fair values of the stock options granted. The value of each option grant was estimated on the date of grant using the Black-Scholes Option Pricing Model with the following assumptions: SixMonthsEnded June 30, 2007 2006 Dividend yield 0.00 % 0.00 % Volatility 157.91 % 70.00 % Risk-free interest rate 4.76 % 5.02 % Expected term in years 10 years 10 years Activity under the Company’s stock plans for the six months ended June 30, 2007 is as follows: Shares Weighted -Average Exercise Price per Share Weighted-Average Remaining Contractual Terms Aggregate Intrinsic Value Outstanding at January 1, 2007 880,821 $ 2.30 Grants 485,500 0.94 Forfeitures (38,875 ) 1.01 Expirations (11,595 ) 6.47 Outstanding at June 30, 2007 1,315,851 $ 1.80 7.87 $ 1,039,647 Exercisable at June 30, 2007 588,479 $ 2.64 6.06 $ 166,024 The aggregate intrinsic value is the total pretax intrinsic value (i.e., the difference between the Company’s closing stock price on the last trading day of its first quarter of 2007 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options as of that date. The Company’s closing stock price onJune 30, 2007 was $1.50. 9 4.Stock Option Plans At June 30, 2007, the Company had five stock option plans for the benefit of employees, officers, directors, and consultants of the Company. As of June 30, 2007, a total of1,895,105 shares of the Company’s common stock were reserved for issuance under the Plans. Options granted under the Plans are generally exercisable for a period of ten years from the date of grant at an exercise price that is not less than the closing price of the common stock on the date of grant. Options granted under the Plans generally vest over a one- to five-year period from the date of the grant. Stock option plan activity for the six months ended June 30, 2007 and June 30, 2006 was as follows: Outstanding Options Shares Available for Grant Number of Shares Weighted Average Exercise Price Aggregate Price Balance, January 1, 2006 460,368 475,117 $ 3.21 $ 1,524,282 Authorization of 2006 Plan 1,000,000 — — — Options granted (416,001 ) 416,001 1.46 608,643 Options cancelled 11,377 (11,377 ) 2.19 (24,945 ) Options expired 81 (906 ) 13.32 (12,072 ) Balance, June 30, 2006 1,055,825 878,835 2.38 2,095,908 Options granted (60,000 ) 60,000 0.95 57,000 Options cancelled 42,316 (42,316 ) 1.42 (60,253 ) Options expired 14,198 (15,698 ) 4.08 (64,016 ) Balance, December 31, 2006 1,052,339 880,821 2.30 2,028,639 Evergreen provision per 2006 plan 494,570 — — — Restricted stock issued (530,000 ) — — — Options granted (485,500 ) 485,500 0.94 454,950 Options cancelled 38,875 (38,875 ) 1.01 (39,351 ) Options expired 8,970 (11,595 ) 6.47 (74,980 ) Balance, June 30, 2007 579,254 1,315,851 $ 1.80 $ 2,369,258 10 The following information summarizes stock options outstanding atJune 30, 2007: Options Outstanding at June 30, 2007 Options Exercisable at June 30, 2007 Exercise Price Number Outstanding Weighted Average Remaining Contractual Life (in Years) Weighted Average Exercise Price Number Outstanding Weighted Average Exercise Price $ 0.90 403,500 9.63 $ 0.90 — $ 0.90 0.95 51,666 7.23 0.95 38,334 0.95 1.20 60,000 9.97 1.20 — 1.20 1.35 148,000 8.75 1.35 42,415 1.35 1.40 29,932 1.77 1.40 29,933 1.40 1.50 40,000 6.33 1.50 40,000 1.50 1.53 200,000 8.78 1.53 87,500 1.53 1.66 56,117 7.84 1.66 26,639 1.66 1.92 8,243 7.28 1.92 6,319 1.92 2.30 11,000 5.10 2.30 11,000 2.30 2.62 100,024 4.88 2.62 98,970 2.62 2.89 120,006 3.72 2.89 120,006 2.89 3.70 49,500 4.82 3.70 49,500 3.70 6.60 2,000 1.34 6.60 2,000 6.60 7.00 6,000 3.97 7.00 6,000 7.00 7.81 1,500 3.75 7.81 1,500 7.81 9.38 200 2.56 9.38 200 9.38 9.40 15,663 1.92 9.40 15,663 9.40 10.00 6,000 3.11 10.00 6,000 10.00 10.30 1,500 3.11 10.30 1,500 10.30 11.56 4,500 0.92 11.56 4,500 11.56 16.87 500 2.68 16.87 500 16.87 1,315,851 588,479 The weighted average remaining contractual life of outstanding options at June 30, 2007 was 7.87 years. At June 30, 2007, there were 588,479 options exercisable with a weighted average exercise price of$2.64. In February 2007, the Company granted restricted stock awards and issued 530,000 shares of the Company’s common stock to employees. During the vesting period the employees have the rights of a shareholder in terms of voting and dividends but are restricted from transferring the shares. The restricted shares vest over a three-year period with 1/3 of the shares vesting one year from February 2007, and at a rate of 1/36th per month for the remaining 24 months, so long as the employees continue to be employed by the Company. Restricted shares are valued at the price of common stock on the date of grant, $0.90, and the expense is recorded ratably over the vesting period. 11 A summary of the unvested restricted share activity for the six months ended June 30, 2007 is as follows: Number of Shares Weighted- Average Grant Date Fair Value Unvested at January 1, 2007 — $ — Granted 530,000 0.90 Unvested at June 30, 2007 530,000 $ 0.90 At June 30,2007, there was $437,239 of total unrecognized compensation costs related to the outstanding restricted stock awards that will be recognized over a weighted average period of 2.63 years. As of June 30, 2007, the Company had 687,988 warrants to purchase common stock outstanding and exercisable for prices ranging from $0.0875 to $14.69 with a weighted average exercise price of $ 0.92 per share. The weighted average remaining contractual life of these warrants at June 30, 2007 was 5.01 years. These warrants have expiration dates ranging from August 2007 to July 2016. 5.Cash Flow Information Six Months Ended June 30, 2007 2006 Supplemental disclosures: Cash paid for interest $ 149,145 $ 158,095 Supplemental schedule of noncash financing activities: Issuance of restricted shares $ 5,300 $ — Item2.
